Citation Nr: 0915343	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  97-26 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include Post-Traumatic Stress Disorder (PTSD) 
and depression. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The issue on appeal was originally before the Board in 
December 1998 when it was remanded for additional evidentiary 
development.  In July 2001, the issue was again before the 
Board when the claim was denied.  The Veteran appealed the 
Board's July 2001 decision to the United States Court of 
Appeals for Veterans Claims (the Court).  By Order dated 
August 29, 2002, the Court vacated the Board's July 2001 
decision and remanded it back to the Board.  In September 
2003, the Board remanded the issue on appeal back to the RO 
for additional evidentiary development and to cure a 
procedural defect.  In May 2005, the Board again remanded the 
issue on appeal back to the RO for additional evidentiary 
development.

The Veteran testified at a local RO hearing in October 1996.  
He testified before the undersigned at a hearing held at the 
RO in August 1998. 


FINDING OF FACT

The evidence reflects that the Veteran has been diagnosed 
with PTSD in accordance with the applicable regulatory 
criteria, there is credible supporting evidence of the 
claimed in-service personal assault, and there is competent, 
probative evidence of a nexus between the Veteran's current 
acquired psychiatric disorder, to include PTSD and depression 
and the in-service assault. 





CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for an acquired psychiatric 
disorder, to include PTSD and depression, are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD and depression, the Board finds that all notification 
and development actions needed to fairly adjudicate the claim 
have been accomplished.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f). 

The Veteran has claimed that he currently experiences PTSD as 
a result of beatings and abuse he received during Boot Camp.  
Associated with the claims file are several opinions from 
health care providers who have diagnosed the presence of PTSD 
and depression in the Veteran which was attributed to the 
Veteran's experiences during Boot Camp.  This evidence 
fulfills the first and third requirements for a grant of 
PTSD.  It also would indicate that the Veteran's depression 
was due to the in-service assaults reported by the Veteran.  
The issue on appeal revolves around the second requirement - 
whether there is credible supporting evidence that the 
claimed in-service stressor actually occurred.

The Veteran's self-reported stressors consisted of being 
physically abused and harassed by Drill Instructors during 
Boot Camp.  The Veteran has alleged that he was beaten by a 
Drill Instructor due to his poor scores on the rifle range.  
He reported that he had been assaulted by other members of 
his unit when he started to slow down during a march.  He 
alleged that his platoon was forced to exercise wearing a lot 
of clothes in a closed room as punishment.  The Veteran 
reported that, when the recruits stopped exercising, they 
would be beaten by the Drill Instructors.  He also alleged 
that his Drill Instructor struck him under the chin during a 
barracks inspection.  He reported that he was assaulted by 
another soldier which resulted in a broken nose.  The Veteran 
has stated that he did not inform anyone of any of the 
assaults.

In support of his claim, the Veteran submitted a statement 
from H. L. who purportedly was the secretary for the 
Veteran's training platoon (3326).  H. L. reported that all 
recruits were physically assaulted at least three times by 
Drill Instructors.  He indicated that recruits would be 
beaten by the Drill Instructors if they received failing 
grades on the rifle range.  He also reported that recruits 
were forced to exercise in a closed room while being 
subjected to physical abuse.  

Following the May 2005 Board remand, the Appeals Management 
Center (AMC) provided service records for H.L. which indicate 
that he served with the Veteran from 1968 to 1970.  
Additionally, the Veteran provided yearbook photographs which 
indicate that both he and H.L. served in the Veteran's 
training platoon (3326) in 1968.

There is no objective evidence of record verifying any of the 
Veteran's claimed in-service stressors.  There is no medical 
evidence in the service treatment records of the Veteran 
seeking treatment for residuals of any assaults.  There is 
evidence that the Veteran was treated for nasal problems but 
there is no indication that the problems were the result of 
an in-service assault. 

38 C.F.R. § 3.304(f)(3) (2008) pertains to such cases, where 
PTSD is claimed as due to personal assault.  This provision 
reflects that it is not unusual for there to be an absence of 
service records documenting a Veteran's claimed in-service 
personal assault, and that alternative sources, including 
testimonial statements from family members, may provide 
credible evidence of an in-service stressor premised on 
personal assault.  See 38 C.F.R. § 3.304(f)(3) (2008); see 
also YR v. West, 11 Vet. App. 393, 399 (1998).  In addition, 
evidence of behavior changes following the claimed assault 
may constitute credible evidence of the stressor.  38 C.F.R. 
§ 3.304(f)(3) (2008).  

Given the inherent difficulties in providing evidence of in- 
service personal assaults as reflected by 38 C.F.R. § 
3.304(f)(3) (2008), and affording the Veteran the benefit of 
the doubt, 38 C.F.R. § 3.102 (2008), the Board finds that the 
letter from H.L, a confirmed member of the Veteran's training 
platoon, indicating that all recruits were physically 
assaulted at least three times by Drill Instructors, 
constitutes credible supporting evidence that the claimed in-
service personal assaults actually occurred. 

The above evidence reflects that the Veteran has been 
diagnosed with PTSD in accordance with the applicable 
regulatory criteria, there is credible supporting evidence of 
the claimed in-service assault, and there is competent, 
probative evidence of a nexus between the current acquired 
psychiatric disorder, to include PTSD and depression and the 
in-service assaults.  In these circumstances, with reasonable 
doubt resolved in favor of the Veteran, service connection 
for an acquired psychiatric disorder, to include PTSD and 
depression, is granted.  See 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.102 (2008); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996). 


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD and depression, is granted.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


